                                                               Case 3:20-cv-00606-MMD-CLB Document 5 Filed 11/19/20 Page 1 of 2




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                BRIAN L. BRADFORD, ESQ.
                                                           3
                                                                Nevada Bar No. 9518
                                                           4    300 South Fourth Street
                                                                Suite 1500
                                                           5    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           6    Facsimile: (702) 252-7411
                                                                E-Mail Address: smahoney@fisherphillips.com
                                                           7
                                                                E-Mail Address: bbradford@fisherphillips.com
                                                           8    Attorneys for Defendant

                                                           9
                                                                                       UNITED STATES DISTRICT COURT
                                                          10
                                                                                               DISTRICT OF NEVADA
                                                          11
                                                                TASHINA MATHESON, an individual,   )              Case No.: 3:20-cv-00606
fisher & phillips llp




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                                                   )
                          Las Vegas, Nevada 89101




                                                                                        Plaintiff, )
                                                          13
                                                                      vs.                          )              STIPULATION AND ORDER TO
                                                          14                                       )              EXTEND TIME TO RESPOND TO
                                                                CASHMAN EQUIPMENT COMPANY, )                             COMPLAINT
                                                          15    a domestic corporation,            )                     (First Request)
                                                                                                   )
                                                          16                            Defendant. )
                                                                __________________________________ )
                                                          17

                                                          18            IT IS HEREBY STIPULATED AND AGREED by the parties’ counsel of
                                                          19    record that Defendant will have an extension of time up to and including December
                                                          20
                                                                11, 2020, to answer or otherwise respond to Plaintiff’s Complaint (ECF No. 1).
                                                          21
                                                                Defense counsel has recently been retained and needs additional time to review the
                                                          22
                                                                allegations in the Complaint and all the relevant files.
                                                          23

                                                          24    ///

                                                          25    ///

                                                          26    ///
                                                          27
                                                                ///
                                                          28
                                                                ///
                                                                                                            -1-
                                                                FP 39130327.1
                                                               Case 3:20-cv-00606-MMD-CLB Document 4
                                                                                                   5 Filed 11/19/20 Page 2 of 2




                                                           1            This is the first request for an extension of this deadline.

                                                           2      FISHER & PHILLIPS                            THE GEDDES LAW FIRM, P.C.
                                                           3

                                                           4      By:__/s/ Scott M. Mahoney, Esq.____          By:__/s/ William J. Geddes___
                                                                                                               William J. Geddes
                                                           5      Scott M. Mahoney, Esq.                       Kristen R. Geddes
                                                                  Brian L. Bradford, Esq.                      1575 Delucchi Lane, Suite 206
                                                           6      300 S. Fourth Street #1500                   Reno, NV 89502
                                                           7      Las Vegas. NV 89101                          Attorneys for Plaintiff
                                                                  Attorney for Defendant
                                                           8

                                                           9                                           IT IS SO ORDERED:
                                                          10                                           ______________________________________
                                                          11                                           UNITED STATES MAGISTRATE JUDGE
fisher & phillips llp




                                                          12                                                   November 19, 2020
                                                                                                       Dated:__________________________
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                             -2-
                                                                FP 39130327.1
